Case 3:20-cv-02224-JLS-AHG Document 36 Filed 05/18/21 PageID.410 Page 1 of 2




                                       UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA


 ACRISURE OF CALIFORNIA, LLC,                                            CONSENT TO EXERCISE OF
                                             Plaintiff,                  JURISDICTION BY A UNITED
                                                                         STATES MAGISTRATE JUDGE AND
 v.                                                                      ORDER OF REFERENCE
 COMFORT INSURANCE SERVICES,
 LLC, eta/.,                                                             Case No.: 3:20-cv-02224-JLS-AHG

                                             Defendants.


      CONSENT TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

          The parties, having settled this case, by signing below further voluntarily consent to the
 jurisdiction of United States Magistrate Allison H. Goddard to decide:
          (1) all disputes regarding settlement terms arising during the documentation thereof not resolved
 by the parties themselves; and,
          (2) all disputes arising out of the terms of the settlement agreement once completed;
 AND, that any decision by the Magistrate Judge regarding any such dispute(s), 1 or 2, above, shall be
 FINAL AND BINDING AND FROM WHICH THE PARTIES SPECIFICALLY WAIVE ANY RIGHT
 TO APPEAL.
          The parties intend to provide Magistrate Judge Allison H. Goddard with plenary authority to
 achieve finality regarding disputes, reduce the risk of future litigation, and provide a venue to solve
 disputes with a minimum of expense. As part of her authority, Magistrate Judge Allison H. Goddard
 may impose any sanction or penalty she deems appropriate, which, in her sole discretion, she believes is
 commensurate with the nature and severity of the dispute and resolution thereof. This authority includes,
 but is not limited to, monetary and/or injunctive relief and discretion to impose sanctions or penalties
 including imposition of any sanction up to and including contempt of court, pursuant to 28 U.S.C.
 § 636(e).
          This consent is valid for a period of four years from the date this order is signed by the District
 Judge;

 Signature:~                                                            Signature~~_::::::::::::::

 Print Name:   Christopher M. Spain, SVP & General Counsel Litigation   Print Name: Michael B. Barnett
 Indicate attorney/plaintiff/defendant/other:                           Indicate attorney/plaintiff/defendant/other:
  Plaintiff Acrisure of California, LLC                                 Counsel for Acrisure of California LLC

 Date: May 17, 2021                                                     Date:May 17, 2021


 Signature:                                                             Signature:

 Print Name:                                                            Print Name:
 Indicate attorney/plaintiff/defendant/other:                           Indicate attorney/plaintiff/defendant/other:


 Date:                                                                  Date:
Case 3:20-cv-02224-JLS-AHG Document 36 Filed 05/18/21 PageID.411 Page 2 of 2




                                       ORDER OF REFERENCE

            IT IS HEREBY ORDERED that this case be referred to the Honorable Allison H.
     Goddard, United States Magistrate Judge, for all settlement proceedings, including all disputes
     regarding interpretation and enforcement of the terms of the settlement agreement, and the entry
     of judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and the foregoing
     consent of the parties.


             5/18/2021
      Date                                    u
